The question in this case was whether the appellant had a legal right to require the city legislative body of the City of Paducah to hear charges or to "air out," as we sometimes say, his complaint against a member of the city's police department within and under KRS 95.450.
Appellant filed, in McCracken Circuit Court, his petition seeking a mandamus to require the city legislative body to hear his charges. His petition alleged that this appellant had filed his written charges, signed by him, with the city manager; that the city manager had in turn filed such charges with the clerk of the city legislative body; that the city legislative body had refused or failed to hear appellant's charges or to conduct any trial of same. It is my view that appellant's petition, containing the above allegations, stated a good cause of action and that the trial court committed error to the prejudice of appellant's substantial rights in sustaining a demurrer to his petition.
It is entirely possible that appellant's charges against this police officer would not, upon a proper hearing, have constituted such inefficiency or misconduct or violation of law as to have authorized the city legislative body in taking any action whatever against the officer, not even a reprimand. However, it was, as I see it, the duty of the city legislative body to set the case for trial and then to hear and to try the case, permitting this appellant to have the opportunity to be heard and to state fully his grievances, whatever they may have been. The only formalities required by KRS 95.450 were that the charges be preferred, that they be written, that they be signed, that they be properly filed. Appellant fulfilled all of those requirements. Therefore, he had a right to be heard. He had a right of trial of his complaint.
KRS 95.450 invests the city legislative body with a judicial function, making it a temporary and informal court for a specific purpose. Therefore, this city legislative body became a judicial body upon the proper filing of appellant's charges before it. A judicial body cannot champion any person nor any cause. It cannot champion labor nor capital, the "dry" cause nor the "wet" cause, the Republican Party nor the Democratic Party, the Protestant Church nor the Catholic Church, the rich nor the poor. To champion any of these or *Page 534 
to champion any particular person would make the judicial body prejudicial, instead of judicial. The judicial body only champions justice and right, as it is given to it to see justice and right. The judicial body must be, like the Goddess of Justice, blind, that is blind to all kinds of partisanship. It must be unemcumbered with any of the impediments of preconceived notions. Socrates, one of time's wise men, said, "Four things belong to a judge — to hear courteously, to answer wisely, to consider soberly, to decide impartially." But, as hereinabove indicated, the Paducah legislative body, acting as a judicial body, failed to carry out Socrates' first judicial requirement, namely, "to hear courteously." It refused to hear appellant at a trial. The Apostle Paul once said, "We know that the law is good, if a man use it lawfully." It seems to me that the law, in this instance, was not used lawfully because there was no "hearing" as required by the statute.
Since appellant alleged in his petition that he followed the requirements of the law but that the appellees did not follow such requirements in that they did not conduct a hearing of the charges preferred by appellant, he stated, as I see it, a good cause of action and he was, as I believe, entitled to a mandamus to require appellees to follow the law and to conduct the requested hearing as a judicial body.
Because of these views of mine, I respectfully dissent from the majority opinion of the court.